Citation Nr: 0823160	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent 
for avulsion fracture, base of left 3rd metacarpal.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran served in the military from January 1993 to 
January 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for avulsion fracture, base 
of left 3rd metacarpal, assigning a 0 percent rating, 
effective September 10, 2004.  


FINDING OF FACT

The veteran's residuals of avulsion fracture, base of left 
3rd metacarpal are manifested by a range of 30 degrees to 80 
degrees palmar flexion and a range of 25 to 70 degrees 
dorsiflexion.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for avulsion fracture, base of left 3rd metacarpal 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.1, 
4.7, 4.40, 4.45, Diagnostic Codes 5020, 5215 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In February 2005, the RO provided the veteran with notice 
with respect to the original service connection claim for 
avulsion fracture, base of left 3rd metacarpal.  The claim 
was subsequently readjudicated following the February 2006 
rating decision in a June 2006 statement of the case and 
supplemental statements of the case in March 2007 and August 
2007.  There has been no notification that substantially 
complied with the specificity requirements of Vasquez-Florez 
v. Peake, 22 Vet. App. 37 (2008), identifying the evidence 
necessary to substantiate an increased rating claim; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claim.  VA's duty to notify the veteran of 
the information and evidence necessary to substantiate the 
increased rating claim for avulsion fracture, base of left 
3rd metacarpal has not been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claim for avulsion fracture, base of left 3rd 
metacarpal, as VA has obtained all relevant evidence, and as 
the appellant has demonstrated actual knowledge of what was 
necessary to substantiate the claim.  Id.  Specifically, the 
veteran submitted statements in September 2004, January 2006, 
and July 2006 and on his VA examinations in February 2005 and 
December 2005 addressing the symptoms of his disability and 
how the disability affects his daily life.  He also described 
how the disability negatively affected his ability to perform 
certain work duties, as well as how his disability causes 
limitation of motion in his left wrist and hand.  These 
statements by the veteran indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process, as well as the evidence necessary to 
substantiate the claim.  As both actual knowledge of the 
veteran's procedural rights and the evidence necessary to 
substantiate the claim have been demonstrated, and he has had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, VA has obtained 
all relevant evidence.  Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the avulsion fracture, base of left 3rd 
metacarpal disability.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The veteran's avulsion fracture, base of left 3rd metacarpal 
is rated on the basis of limitation of motion of the wrist 
under Diagnostic Code 5215.  A normal range of wrist motion 
is defined as follows: from 0 degrees to 70 degrees of 
dorsiflexion from 0 degrees to 80 degrees of palmar flexion; 
from 0 degrees to 20 degrees of radial deviation; and, from 0 
degrees to 45 degrees of ulnar deviation.  38 C.F.R. § 4.71, 
Plate I.

Under Diagnostic Code 5215, limitation of motion of the wrist 
(major or minor) is rated as 10 percent disabling when palmar 
flexion is limited in line with the forearm, or when 
dorsiflexion is less than 15 degrees.  

The claimant underwent a VA examination in February 2005, and 
his palmar flexion was 60 degrees while his dorsiflexion 
(extension) was 50 degrees.  There was further decreased 
range of motion in the left wrist on repetitive motion times 
five.  Extension was decreased to 25 degrees and palmar 
flexion was decreased to 30 degrees.  At a December 2005 VA 
examination, the claimant's left wrist palmar flexion was 80 
degrees, and his dorsiflexion was 70 degrees.  

Based on the ranges of motion of the left wrist as measured 
on VA examinations of record, the criteria are not met for 
the assignment of a compensable (10 percent) rating under 38 
C.F.R. § 4.71, Diagnostic Code 5215.  

The claimant contends that he experiences pain in his left 
wrist.  Diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40. "[F]unctional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1993).

Here, any functional impairment due to pain still does not 
warrant a compensable rating.  The most severe limitation of 
palmar flexion was 30 degrees with repetitive movement and 25 
degrees dorsiflexion.  Also, at a VA physical examination in 
July 2007 the veteran had no swelling or loss of movement, 
and there was only mild difficulty in grabbing.  

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the extent of his disabilities, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The evidence shows no distinct periods of time since the 
rating became effective on September 10, 2004, during which 
the veteran's avulsion fracture, base of left 3rd metacarpal 
warranted a rating higher than 0 percent.  The veteran's 
palmar flexion was not limited in line with the forearm, nor 
was dorsiflexion less than 15 degrees.  Hart v. Mansfield, 
No. 05- 2424 (U.S. Vet. App. Nov. 19, 2007).  

The record presents no basis for assignment of the minimum 
compensable rating under any pertinent criteria since the 
disability effective date.  The preponderance of the evidence 
is against the claim, and there is no doubt to be resolved.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations. The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for avulsion 
fracture, base of left 3rd metacarpal in the June 2006 
statement of the case.

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The December 
2005 VA examiner found that there were no significant effects 
on his usual occupation as a police officer, although the 
examiner did find that he was slowed after prolonged use of 
the computer.  While the veteran's avulsion fracture, base of 
left 3rd metacarpal most likely affects his employability, 
the evidence does not rise to the level of marked 
interference with employment.  The record also does not show 
any frequent periods of hospitalization due to his avulsion 
fracture, base of left 3rd metacarpal.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for avulsion fracture, base of left 3rd metacarpal is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


